Citation Nr: 0924661	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-01 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether there is new and material evidence to reopen and 
grant a claim for service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1966 to May 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in May 2009 (i.e. a 
video hearing).  The hearing transcript has been associated 
with the claims file.


FINDINGS OF FACT

1.  A claim of service connection for PTSD was most recently 
denied in January 2003.  Evidence presented since the January 
2003 decision relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim.  

2.  The Veteran has been diagnosed with PTSD as a result of a 
verified in-service stressor.  


CONCLUSIONS OF LAW

1.  The January 2003 RO decision denying the claim of service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).  

2.  New and material evidence sufficient to reopen the claim 
for service connection for PTSD has been presented.  38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  The criteria for service connection for PTSD have been 
met. 
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002) 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants for benefits.  
The decision below reopens and grants service connection for 
PTSD.  As such, there is no further need to discuss 
compliance with the duties to notify and assist.  

A claim of service connection for PTSD was most recently 
denied in January 2003, and that decision is final based on 
the evidence then of record.  38 U.S.C.A. § 7105(c) (West 
2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  A claim 
will be reopened if new and material evidence is submitted, 
however.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The January 2003 rating decision denied the claim of service 
connection, at least in part, due to lack of a confirmed and 
competent diagnosis of PTSD.  Evidence received subsequent to 
that denial indicates that a VA psychiatrist has diagnosed 
the Veteran with PTSD due to service.  This evidence is new 
and material, in that it was previously unseen, it relates to 
an unestablished fact necessary to substantiate the claim, 
namely the existence of a current disability, and it raises a 
reasonable possibility of substantiating the claim.  Thus, 
the claim is reopened.  

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the veteran notice as to the 
requirements for service connection; the January 2009 
supplemental statement of the case reopened the claim and 
considered it on the merits; and the Veteran's arguments 
throughout the instant appeal have been on the merits.  It is 
concluded, therefore, that there is no prejudice to the 
veteran in conducting a de novo review.

The Veteran contends that he has PTSD as a result of his 
service in Vietnam.  Specifically, he has reported stressors 
of watching a man die after accidently shoot himself while 
cleaning a gun, experiencing friendly fire, and experiencing 
attacks from the enemy, including one in December 1969 which 
resulted in the deaths of seven service members.  See, e.g., 
March 2008 and May 2009 hearing transcripts.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  If the evidence establishes that 
the veteran was engaged in combat with the enemy, and the 
claimed stressor is related to combat (in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where the 
veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after- the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

A review of the Veteran's post-service medical records 
clearly indicates that he has been diagnosed with PTSD as a 
result of combat in Vietnam.  See January and April 2007 VA 
treatment records.  Thus, the remaining issue is whether the 
reported stressor has been corroborated.

Service personnel records document that the Veteran served in 
Vietnam as a longshoreman with the 410th Transportation 
Company from October 1967 to November 1967, the116th 
Transportation Company from November 1967 to February 1968, 
the 565th Transportation Company from February 1968 to March 
1969, and the 440th Transportation Company from March 1969 to 
May 1969.  A report from the National Personnel Research 
Center (NPRC) further indicates that the Veteran's unit was 
stationed in Vunh Tao for the period ending on October 31, 
1968, and that during this time, specifically on October 19, 
1968, Vunh Tao received a rocket attack which resulted in 
eight people wounded in action.  

The Board notes that the Veteran did not specifically report 
a stressor of a rocket attack in October 1968 which resulted 
in injury to multiple people; rather, he reported that a 
rocket attack in December 1968 resulted in the deaths of 
seven people.  The Board finds that the Veteran's account of 
the nature of the incident (i.e. a rocket attack resulted in 
injury to multiple people) is sufficiently similar, however.  
The Board notes that the date reported by the Veteran differs 
from the date reported by the NPRC.  The Veteran has 
consistently reported that he found it difficult to furnish 
specific dates, and it appears that the choice of December 
1968 as the date of the incident appears based on a letter 
the Veteran sent his now wife.  Review of the letter reveals 
no date, however, which suggests that the reported date may 
be the date of receipt of the letter by the Veteran's now 
wife rather than the date the letter was written.  Therefore, 
based on the similarities between the Veteran's account and 
the account provided by the NPRC and the lack of a date on 
the letter reporting the attack, and giving the Veteran the 
benefit of the doubt, the Board finds that the stressor has 
been sufficiently corroborated and that service connection 
for PTSD is warranted.  







	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for PTSD is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


